IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-60795
                          Conference Calendar



ANTHONY LEONARD PARKER,

                                           Petitioner-Appellant,

versus

KHURSHID YUSUFF,

                                           Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:00-CV-305-BrS
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Anthony Leonard Parker, federal prisoner # 09116-017, has

filed a 28 U.S.C. § 2241 petition challenging his 1991 conviction

for conspiring to possess cocaine with intent to distribute.       He

asserts that because the indictment did not allege and the jury

was not required to find the drug type or quantity beyond a

reasonable doubt, his conviction and sentence are invalid under

Apprendi v. New Jersey, 530 U.S. 466 (2000).     Apprendi does not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60795
                               -2-

apply retroactively to cases on collateral review, and an

Apprendi violation does not establish that a prisoner was

convicted of a nonexistence offense.   Wesson v. U.S. Penitentiary

Beaumont, Tex., 305 F.3d 343, 347-48 (5th Cir. 2002); Reyes-

Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).

Parker has not established that he is entitled to present his

claims under 28 U.S.C. § 2241, and the district court’s judgment

is AFFIRMED.